      Case 1:16-cv-05263-AKH Document 306 Filed 10/18/18 Page 1 of 5



                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF NEW YORK


FRONTPOINT ASIAN EVENT DRIVEN FUND,
L.P., and SONTERRA CAPITAL MASTER FUND,
LTD., on behalf of themselves and all others
similarly situated,
                                   Plaintiffs,    Docket No.: 1:16-cv-05263-AKH

                    v.

CITIBANK, N.A., CITIGROUP INC., BANK OF          MEMORANDUM OF THE
AMERICA CORPORATION, BANK OF AMERICA,            SINGAPORE BANKS IN
N.A., JPMORGAN CHASE & CO., JPMORGAN             SUPPORT OF THEIR
CHASE BANK, N.A., THE ROYAL BANK OF              MOTION FOR
SCOTLAND PLC, THE ROYAL BANK OF                  RECONSIDERATION OR,
SCOTLAND GROUP PLC, RBS SECURITIES               ALTERNATIVELY,
JAPAN LIMITED, UBS AG, UBS SECURITIES            CERTIFICATION FOR
JAPAN CO. LTD., ING GROEP N.V., ING BANK         INTERLOCUTORY APPEAL
N.V., ING CAPITAL MARKETS LLC, BNP
PARIBAS, S.A., BNP PARIBAS NORTH AMERICA,
INC., BNP PARIBAS SECURITIES CORP., BNP
PARIBAS PRIME BROKERAGE, INC., OVERSEA-
CHINESE BANKING CORPORATION LTD.,
BARCLAYS PLC, BARCLAYS BANK PLC,
BARCLAYS CAPITAL INC., DEUTSCHE BANK
AG, CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK, CREDIT AGRICOLE S.A.,
CREDIT SUISSE GROUP AG, CREDIT SUISSE AG,
CREDIT SUISSE INTERNATIONAL, STANDARD
CHARTERED BANK, STANDARD CHARTERED
PLC, DBS BANK LTD., DBS GROUP HOLDINGS
LTD., DBS VICKERS SECURITIES (USA) INC.,
UNITED OVERSEAS BANK LIMITED, UOB
GLOBAL CAPITAL LLC, AUSTRALIA AND NEW
ZEALAND BANKING GROUP, LTD., ANZ
SECURITIES, INC., THE BANK OF TOKYO-
MITSUBISHI UFJ, LTD., THE HONGKONG AND
SHANGHAI BANKING CORPORATION LIMITED,
HSBC BANK USA, N.A., HSBC HOLDINGS PLC,
HSBC NORTH AMERICA HOLDINGS INC., HSBC
USA INC., MACQUARIE BANK LTD.,
MACQUARIE GROUP LTD., COMMERZBANK AG,
AND JOHN DOES NOS. 1-50,
                            Defendants.
         Case 1:16-cv-05263-AKH Document 306 Filed 10/18/18 Page 2 of 5



               DBS Bank Ltd (“DBS”), Oversea-Chinese Banking Corporation Limited

(“OCBC”), and United Overseas Bank Limited (“UOB”) (collectively, the “Singapore Banks”),

by and through their undersigned counsel, respectfully submit this memorandum in support of

their motion for reconsideration or, alternatively, certification for interlocutory appeal. The

Singapore Banks join in, adopt, and incorporate by reference the arguments set forth in the

Memorandum of The Hongkong and Shanghai Banking Corporation’s Motion for

Reconsideration Or, Alternatively, Certification for Interlocutory Appeal (the “HBAP

Memorandum”), and in further support thereof, respectfully state as follows:

               The Court’s conclusion in its Opinion and Order Granting in Part and Denying in

Part Defendants’ Motions to Dismiss dated October 4, 2018 (the “Opinion”) that “the assertion

of personal jurisdiction would ‘comport with fair play and substantial justice,’” overlooked that

the Singapore Banks are not “alleged to have substantial presence in the U.S.” Opinion at 19.

Each of the Singapore Banks is a Singaporean financial institution organized and existing under

the laws of Singapore, with its headquarters and principal place of business in Singapore. See

Declaration of Debbie Lam Thuan Meng, dated Nov. 18, 2016 (“Meng Decl.”), ECF No. 174, at

¶¶ 2-3; Declaration of Frederick Chong Shen, dated Nov. 16, 2016 (“Shen Decl.”), ECF No. 165,

at ¶ 2; Declaration of Beh Ean Lim, dated Nov. 17, 2016 (“Beh Decl.”), ECF No. 171, at ¶ 2; see

also SAC ¶¶ 112, 133, 135. Each of the Singapore Banks has a very limited United States

presence, and plaintiffs do not, and cannot, allege otherwise. DBS’s only United States office is

a Representative Office in Los Angeles, California that employed only 31 of DBS’s 21,800

employees worldwide and accounted for less than 1% of its total revenues in 2015. See Meng

Decl. ¶¶ 4-5; see also SAC ¶ 133. Similarly, OCBC maintains two small agency offices, one in

New York and one in California, which together employed only 32 of OCBC’s 29,000
         Case 1:16-cv-05263-AKH Document 306 Filed 10/18/18 Page 3 of 5



employees worldwide and contributed approximately 1.01% of its total net profit before income

tax as of December 31, 2015. See Shen Decl. ¶¶ 3-4; see also SAC ¶ 113. UOB also maintains

two small agency offices, one in New York and one in California, which collectively employed

only 52 of UOB’s approximately 25,000 employees worldwide and held approximately 3% of

UOB’s total global assets as of December 31, 2015. See Beh Decl. ¶¶ 3, 5; see also SAC ¶ 135.

None of the Singapore Banks’ United States offices or employees was involved in the

determination or submission of SIBOR or SOR component benchmarks, which the Singapore

Banks made entirely from Singapore. See Meng Decl. ¶¶ 6-7; Shen Decl. ¶ 8; Beh Decl. ¶¶ 4,

6. The Singapore Banks’ limited contacts with the United States fall far short of a “substantial

presence” and bear no relationship to plaintiffs’ claims in the SAC.

               Indeed, plaintiffs also do not allege (and could not allege) that any of these United

States offices of the Singapore Banks actually engaged in any derivatives-related trading in the

United States which involved financial instruments priced, benchmarked, and/or settled based on

SIBOR or SOR. See SAC ¶ 70 & n.24; Meng Decl. ¶ 7 (DBS’s “California Office . . . did not

engage in trading of SIBOR-based derivatives or SOR-based derivatives during the relevant time

period.”); Shen Decl. ¶ 6 (OCBC’s United States agency offices “do not and have not engaged in

futures or derivatives trading of any kind.”); Beh Decl. ¶ 6 (“UOB’s United States agency offices

do not engage in any derivatives-related trading in the United States which involved financial

instruments priced, benchmarked, and/or settled based on SIBOR or SOR.”). Thus, the Court’s

conclusion that “[t]here is little burden in requiring them to answer the allegations that they

entered into collusive transactions in the U.S.” (Opinion at 20) (emphasis added) is not correct as

to the Singapore Banks, because Plaintiffs do not and cannot allege a single relevant transaction

by the Singapore Banks in the United States.



                                                 2
         Case 1:16-cv-05263-AKH Document 306 Filed 10/18/18 Page 4 of 5



               Moreover, in concluding that the United States trading activities of two other

defendants “can form the basis of specific jurisdiction . . . for all the Panel Member defendants

who participated in the conspiracy” (Opinion at 18), the Court overlooked the implausibility of

the Singapore Banks’ alleged participation in a conspiracy to manipulate financial products in

the United States. The Court noted that “[t]he jurisdictional relevance of an act depends on the

goal of the conspiracy.” Opinion at 17. But the Singapore Banks respectfully submit that if

“U.S.-based trading” was “the object of the conspiracy” (id. at 19), there would be no reason for

the Singapore Banks to have joined such a conspiracy. See Meng Decl. ¶ 7; Shen Decl. ¶ 6; Beh

Decl. ¶ 6.

               During oral argument on the motion to dismiss plaintiffs’ first amended

complaint, the Court admonished plaintiffs: “You have to allege, to make out a specific

jurisdiction claim, that the conspirators in Singapore intended to profit by their conspiracy and

manipulation in derivative contracts made in New York. You’ve got to allege that.” Transcript

of Apr. 27, 2017 Proceedings, ECF No. 213, at 20:20-24. Plaintiffs have failed to do so as to the

Singapore Banks, which is fatal to the exercise of jurisdiction over them.




                                                 3
         Case 1:16-cv-05263-AKH Document 306 Filed 10/18/18 Page 5 of 5



                                         CONCLUSION

               For the foregoing reasons, and those set forth in the HBAP Memorandum, the

Singapore Banks respectfully request that the Court grant their motion for reconsideration and

dismiss the SAC in its entirety as against the Singapore Banks, or, in the alternative, certify the

Opinion, with respect to this issue, for immediate appeal pursuant to 28 U.S.C. § 1292(b).

Dated: October 18, 2018

Respectfully submitted,


  /s Gary W. Kubek                                       /s C. Fairley Spillman
Gary W. Kubek                                         C. Fairley Spillman
Erica S. Weisgerber                                   AKIN GUMP STRAUSS HAUER &
DEBEVOISE & PLIMPTON LLP                              FELD LLP
919 Third Avenue                                      1333 New Hampshire Avenue, N.W.
New York, New York 10022                              Washington, D.C. 20036
Telephone: (212) 909-6000                             Telephone: (202) 887-4000
Fax: (212) 909-6836                                   fspillman@akingump.com
gwkubek@debevoise.com
eweisgerber@debevoise.com                             Nicholas Adams
                                                      580 California Street
Attorneys for defendant DBS Bank Ltd                  San Francisco, CA 94104
                                                      Telephone: (415) 765 9529
                                                      nadams@akingump.com

                                                      Attorneys for defendant Oversea-Chinese
                                                      Banking Corporation Limited

 /s Dale C. Christensen, Jr.
Dale C. Christensen, Jr.
Michael B. Weitman
SEWARD & KISSEL LLP
One Battery Park Plaza
New York, New York 10004
Telephone: (212) 574-1200
Fax: (212) 480-8421
christensen@sewkis.com
weitman@sewkis.com

Attorneys for defendant United Overseas
Bank Limited


                                                  4
